                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANDRE AINA,                                    :      CIV NO. 4:21-CV-794
                                               :
             Plaintiff,                        :
                                               :
v.                                             :      (Magistrate Judge Carlson)
                                               :
COMMONWEALTH OF                                :
PENNSYLVANIA, et al.,                          :
                                               :
             Defendants.                       :

                          MEMORANDUM AND ORDER

      THE BACKGROUND OF THIS ORDER IS AS FOLLOWS:

      This case is a pro se lawsuit brought by Andre Aina on April 30, 2021. (Doc.

1). We will separately address the screening merits of Aina’s complaint in due

course, but have now received a motion from Aina requesting that this case be

consolidated with cases that are pending in the Western District of Pennsylvania.

(Doc. 2). We will DENY this request to consolidate. This case is a federal civil

action. In such cases, 28 U.S.C. § 1391(b) defines the proper venue and provides

that an action should:

      [B]e brought only in (1) a judicial district where any defendant resides,
      if all defendants reside in the same State, (2) a judicial district in which
      a substantial part of the events or omissions giving rise to the claim
      occurred, or a substantial part of property that is the subject of the action
      is situated, or (3) a judicial district in which any defendant may be
      found, if there is no district in which the action may otherwise be
      brought.
                                           1
28 U.S.C. § 1391(b). Since we lack venue over matters that allegedly occurred in the

Western District of Pennsylvania, consolidation of these cases is inappropriate and

this request to consolidate (Doc. 2) is DENIED.



                                             S/ Martin C. Carlson
                                             Martin C. Carlson
                                             United States Magistrate Judge


DATE: May 7, 2021




                                         2
